Title: To Thomas Jefferson from Thomas Cooper, 18 October 1822
From: Cooper, Thomas
To: Jefferson, Thomas


Dear Sir
Columbia South Carolina
Octr 18th 1822
I spent the three months of vacation at this College, in an excursion to various parts of the State of Pennsylvania, chiefly for the purpose of attending to some land concerns in which I am interested. I write to you now, for the purpose of giving you some idea of the progress of fanatacism, which I could not have figured to myself if I had not had the advantage of extensive personal observation. When I lived at Northumberland with Dr Priestley, a more social place could not well be imagined. the harmony of private society was hardly interrupted by politics, and not at all by religion. Presbyterians Methodists, seceders, Baptists  unitarians and Episcopalians lived together, and mixed freely in society. At present, owing to the predominent influence of the Presbyterian preachers, over the women particularly, whom they tempt out to nightly Sermons & prayer meetings, I was invited to, and compelled to visit my old friends not collected in social parties, but in detail. The heads of families of one sect, keep aloof from those of another; and the bitterness & intolerance of theological hatred reigns in full force. I found this the case, at Northumberland, at Sunbury, at Reading, at Harrisburgh, and in every place without exception, whereon I enquired into the fact. At Harrisburgh, these religious parties occupy every evening, and the meeting houses are crowded with women, while the taverns are equally crowded with  their husbands, as revolt at these works of Supererrogation. Judge Franks, who boarded at the same tavern at Harrisburgh that I did, ( for he was there holding his courts at the time) told me, that he  was induced not merely to subscribe to each of these fanatics, but to attend frequently their meetings, lest a character irreligion should attach to him as Judge. He told me, that a short time before I saw him, he had heard  a sermon one evening at Harrisburgh, from a Mr DeWitt, a presbyterian clergymen  from New York; in which the Preacher declared, that a man might be a good Citizen, a good father, a good husband, a good neighbour—charitable, benevolent, and observant of every moral duty—nay, he might sedulously & conscientiously attend all the ordinances of religion is a member of saving grace—but if he were not one of the elect according to the foreknowledge of God before the foundations of the world were laid, all his endeavours were not only unavailing, but savoured of sin. I well know this is in conformity with puritan orthodoxy, and is to be found in the articles of the Church of England  as well as among the colonistic presbyterians, but if there be any doctrine calculated to demoralize society—to make the good bad, and the wicked worse, it is such a doctrine as this.The same tenets and the same practices, prevail  all through North Carolina, & the upper parts of this State, and very strongly indeed in the town of Columbia where I live. Our College has 2 presbyterian, and  one roman catholic professor, and I go regularly to the Episcopal Church with my family. But because the Professors here live in mutual tolerance and harmony, this College is openly, and publicly denounced as void of all religion. Yet I know not where prayers are more enforced morning or evening among the Students, or attended more regularly by the faculty. I go now to prayers every morning, but not in an evening, as my lectures are not over till 3 oClock in the afternoon.I find in New York State every where, where I have been or from whence I have received information, that their is a public avowed persevering attempt among the Presbyterians to establish a system of Tythes; this is brought forward in many publications: at Utica in N. Yk State, and in South Carolina, as well as intermediate places. Equally decided and persevering, is the attempt of the same sect to acquire the command over every Seminary of education; and finally to attempt in favour of the Presbyterians, a Church establishment. of these designs on the part of that sect, I am as fully persuaded, as I am of my own existence; and what is worse, I greatly fear they will succeed. The people not aware of the frauds committed, are the gross dupes of missionary societies, bible societies, and theological seminaries; and every head of a family of a religious town, or in any way connected with that sect, must  submit to the power these persons have acquired; acquired, by making the females of the families which they are permitted to enter, the engines of their  influence over the male part. I foresee another night of superstition, not far behind the inquisition: for so rancorously is every opponent calumniated, that the persecution becomes gradually irresistable, and the men who hate these impostors & their frauds, are actually compelled to bow down to them. I look around me, and knowing as I do, the general prevalence of liberal opinions on religious subjects, among well educated men, I regard with absolute horror the system of simulation and dissimulation which they are compelled to adopt; and I cannot help exclaiming with LucretiusTantum hoc religio potuit suadere malorum!In the College here, the industry of the faculty is exemplary—their competence undeniable—but the cry is gone forth, “there is no religion among them,” & I greatly fear it will make the College totter to its fall: for utterly false as it is, the want of prayer meetings and religious revivals will be accepted as undeniable evidence of the charge. In hopes of hearing that things are not quite so bad in Virginia, I sit down to communicate my fears and forebodings. In the State of Pennsylvania I see no prospect of amendment, for the prevailing doctrine is, that a collegiate education is good only for the rich, and they ought to obtain it at their own expence without any legislative aid.M. Correa, I find is compelled to fly to Paris, being too much attached to the royal cause. for the present crisis. I hope your health keeps yet good, and that you still enjoy enough of life to make it desireable. May God bless you.Thomas Cooper. S. Carolina College.